Case 2:17-cv-02269-SHM-tmp Document 60 Filed 07/23/20 Page 1 of 20          PageID 374



                      IN THE UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF TENNESSEE
                                WESTERN DIVISION

                                          )
 SHERNARD WALLACE,                        )
                                          )
       Plaintiff,                         )
                                          )
                                          )
 v.                                       )    No. 2:17-cv-02269
                                          )
 CHRISTOPHER BROWN and                    )
 WILLIAM SMITH,                           )
                                          )
       Defendants.                        )
                                          )

                                       ORDER



       This is a § 1983 case asserting a claim of excessive force

 by   City    of    Memphis   police    officers.       Before   the    Court   is

 Christopher         Brown    and      William       Smith’s     (collectively,

 “Defendants”) May 20, 2020 Motion for Summary Judgment.                      (ECF

 No. 54.)          Plaintiff Shernard Wallace responded on June 15,

 2020.       (ECF No. 57.)      Defendants replied on June 29, 2020.

 (ECF Nos. 58-59.)

       For the following reasons, the Motion for Summary Judgment

 is DENIED.

 I.    Background

       Around 10:00 p.m. on May 4, 2016, Defendants, City of

 Memphis     police    officers,    observed     a    vehicle    with   a   front

 headlight out in downtown Memphis, Tennessee.                   (ECF No. 54-2
Case 2:17-cv-02269-SHM-tmp Document 60 Filed 07/23/20 Page 2 of 20              PageID 375



 ¶¶ 1-2.)      Wallace      was    in   the    driver’s     seat.        (Id.    ¶ 3.)

 Defendant Smith approached the vehicle to advise Wallace about

 the headlight.       (Id.)       Wallace opened the driver’s side door,

 and Smith observed in the door compartment a plastic bag that

 appeared to contain narcotics.               (Id. ¶ 4.)        Wallace grabbed the

 plastic bag, left the vehicle, and started running away.                         (Id.

 ¶¶ 5-6.)     Smith gave chase on foot.              (Id. ¶ 7.)          Wallace ran

 through a parking lot, tried to jump over a gate, and fell 20-

 25 feet.     (Id. ¶ 8.)          Wallace continued running, leaving the

 plastic bag behind.          (Id. ¶¶ 8-9.)        Defendant Brown caught up

 to Wallace on foot and ordered Wallace to stop.                    (Id. ¶ 11.)

       The parties dispute some of what happened next.                       Wallace

 contends that he “complied with Officer C. Brown’s instruction

 by stopping, lifting both of my hands in the air above my

 head[,] and surrender[ing] to his command.”                    (ECF No. 57 at 9.)

 Wallace contends that Brown then struck Wallace in the face

 several times with his fist and put Wallace in a headlock.

 (Id.)     Smith, who by that time had caught up to Wallace and

 Brown, punched Wallace in the side and back and placed him in

 handcuffs.        (Id.)    Both Brown and Smith then struck Wallace

 several    more    times   before      placing    him     in    their   squad    car.

 (Id.)

       Defendants contend that, when Brown caught up to Wallace,

 Brown ordered Wallace to get on the ground.                         (ECF No. 54-2

                                          2
Case 2:17-cv-02269-SHM-tmp Document 60 Filed 07/23/20 Page 3 of 20        PageID 376



 ¶ 13.)      Wallace refused to comply.              (Id.)     Brown then hit

 Wallace several times with his fist, put Wallace in a headlock,

 and tackled him to the ground.               (Id. ¶¶ 13-14.)      Once Wallace

 was on the ground, Brown and Smith arrested Wallace.                        (Id.

 ¶ 15.)      Defendants do not admit that they struck Wallace after

 he had been placed in handcuffs.              (See id.)

        The parties agree that, after Wallace had been arrested,

 Smith retrieved the plastic bag Wallace had dropped.                        (Id.

 ¶ 16.)      The substance in the bag was cocaine.             (Id. ¶¶ 16-17.)

 Wallace was transported to Regional One Hospital and then to

 the    Shelby   County     Criminal   Justice     Complex    at   201   Popular

 Avenue, Memphis, Tennessee.           (Id. ¶ 18.)         Wallace was charged

 by    the   State   of    Tennessee   with     possession    of   cocaine   with

 intent to manufacture, deliver or sell; evading arrest; and

 resisting official detention.            (Id. ¶ 19.)      Wallace pled guilty

 to a lesser-included charge of simple possession of cocaine and

 was sentenced to eleven months and twenty-nine days in jail.

 (Id. ¶ 20.)

        In April 2017, Wallace filed a pro se Complaint against

 Brown, Smith, and several other defendants, alleging causes of

 action under 42 U.S.C. § 1983.               (ECF No. 1.)     In August 2017,

 Wallace filed an Amended Complaint.              (ECF No. 7.)      In December

 2017, the Court dismissed the Amended Complaint, but granted

 leave to amend.          (ECF No. 10.)       In January 2018, Wallace filed

                                          3
Case 2:17-cv-02269-SHM-tmp Document 60 Filed 07/23/20 Page 4 of 20                 PageID 377



 a Second Amended Complaint.               (ECF No. 12.)          In April 2018, the

 Court    dismissed       most    of     the    claims    in    the   Second    Amended

 Complaint,       but   held      that    Wallace       had    plausibly   stated      an

 excessive force claim against Brown and Smith.                       (See ECF No. 15

 at 4.)

        On May 20, 2020, Defendants filed the Motion for Summary

 Judgment, a memorandum in support, a Statement of Undisputed

 Material Facts, and declarations from Brown and Smith.                              (ECF

 Nos.    54,    54-1,     54-2,    54-3,       54-4.)         Defendants   argue     that

 summary       judgment    is     appropriate      because       they   did    not    use

 excessive force during their encounter with Wallace.                          (See ECF

 No. 54-1 at 8-10.)             In the alternative, Defendants argue that

 summary judgment is appropriate because, even if they did use

 excessive force, they are entitled to qualified immunity.                           (See

 id. at 11.)

        On June 15, 2020, Wallace responded to the Motion for

 Summary Judgment.           (ECF No. 57.)              In his response, Wallace

 included a memorandum in opposition, a Statement of Additional

 Disputed Facts, and a declaration.                 (Id.)       Wallace did not file

 a   response     to    Defendants’       Statement       of    Undisputed     Material

 Facts.

 II.    Jurisdiction

        The Court has federal question jurisdiction.                           Under 28

 U.S.C. § 1331, district courts have original jurisdiction “of

                                               4
Case 2:17-cv-02269-SHM-tmp Document 60 Filed 07/23/20 Page 5 of 20            PageID 378



 all civil actions arising under the Constitution, laws, or

 treaties     of    the   United     States.”       Wallace    asserts    a   claim

 against Defendants under 42 U.S.C. § 1983.                    That claim arises

 under the laws of the United States.

 III. Standard of Review

       A.     Summary Judgment

       Under Federal Rule of Civil Procedure 56, a court must

 grant a party’s motion for summary judgment “if the movant

 shows that there is no genuine dispute as to any material fact

 and the movant is entitled to judgment as a matter of law.”

 Fed. R. Civ. P. 56(a).              The moving party must show that the

 nonmoving      party,      having       had     sufficient    opportunity       for

 discovery, lacks evidence to support an essential element of

 its case.         See Fed. R. Civ. P. 56(c)(1); Peeples v. City of

 Detroit, 891 F.3d 622, 630 (6th Cir. 2018).

       When    confronted        with    a   properly   supported      motion    for

 summary judgment, the nonmoving party must set forth specific

 facts showing that there is a genuine dispute for trial.                        See

 Fed. R. Civ. P. 56(c).                 “A genuine dispute exists when the

 plaintiff presents significant probative evidence on which a

 reasonable jury could return a verdict for her.”                   EEOC v. Ford

 Motor   Co.,      782    F.3d   753,     760    (6th   Cir.   2015)   (en    banc)

 (quotation marks omitted).               The nonmoving party must do more

 than simply “show that there is some metaphysical doubt as to

                                             5
Case 2:17-cv-02269-SHM-tmp Document 60 Filed 07/23/20 Page 6 of 20                  PageID 379



 the material facts.”                 Lossia v. Flagstar Bancorp, Inc., 895

 F.3d 423, 428 (6th Cir. 2018) (quoting Matsushita Elec. Indus.

 Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986)).                                 The

 nonmovant          must     identify       specific    evidence     in       the   record

 sufficient to establish a genuine issue for trial.                            See Fed. R.

 Civ. P. 56(c)(1); Hanson v. Madison Cty. Det. Ctr., 736 F.

 App’x 521, 527 (6th Cir. 2018).

        Although summary judgment must be used carefully, it “is

 an integral part of the Federal Rules as a whole, which are

 designed       to         secure     the    just,     speedy,      and        inexpensive

 determination         of     every     action[,]      rather     than    a    disfavored

 procedural shortcut.”                FDIC v. Jeff Miller Stables, 573 F.3d

 289,    294        (6th     Cir.   2009)     (quotation     marks       and     citations

 omitted).

        B.     Section 1983 and Qualified Immunity

        Under 42 U.S.C. § 1983, state officials are liable for

 damages       if     they     deprive      anyone     of   his   constitutional        or

 statutory rights.             See Kaminski v. Coulter, 865 F.3d 339, 345

 (6th Cir. 2017).               State officials can assert a defense of

 qualified immunity.                That doctrine protects them from civil

 liability unless the constitutional or statutory rights were

 clearly       established          when     the     violation     occurred.           See

 Messerschmidt v. Millender, 565 U.S. 535, 546 (2012).




                                               6
Case 2:17-cv-02269-SHM-tmp Document 60 Filed 07/23/20 Page 7 of 20                     PageID 380



       A   two-tiered      inquiry      governs      qualified         immunity       cases.

 See Ferris v. City of Cadillac, 726 F. App’x 473, 478 (6th Cir.

 2018).     “First, taken in the light most favorable to the party

 asserting    the    injury,       do   the    facts    alleged         show    that      the

 officer’s conduct violated a constitutional right?”                             Cahoo v.

 SAS Analytics Inc., 912 F.3d 887, 897 (6th Cir. 2019) (quoting

 Seales v. City of Detroit, 724 F. App’x 356, 359 (6th Cir.

 2018)).     “Second, is the right clearly established?”                        Id.      “[A]

 Court may address these prongs in either order.”                         Id.

       Whether an officer is entitled to qualified immunity is a

 question of law.          See Dickerson v. McClellan, 101 F.3d 1151,

 1157 (6th Cir. 1996).             However, when “the legal question of

 qualified immunity turns upon which version of the facts one

 accepts, the jury, not the judge, must determine liability.”

 Sova v. City of Mt. Pleasant, 142 F.3d 898, 903 (6th Cir.

 1998).     The first task is to determine the extent to which the

 record     supports    the     plaintiff’s          version      of      events.         See

 Chappell v. City of Cleveland, 585 F.3d 901, 909 (6th Cir.

 2009).     If the plaintiff offers evidence sufficient to create a

 genuine     dispute    of    material         fact,    the       Court      must     decide

 whether,     viewing      those    disputed         facts     in      the    light      most

 favorable     to    the     plaintiff,        the     officer       is      nevertheless

 entitled    to     qualified      immunity.         Id.     at     907      (noting     that

 qualified immunity is not appropriate if, “viewing the evidence

                                           7
Case 2:17-cv-02269-SHM-tmp Document 60 Filed 07/23/20 Page 8 of 20          PageID 381



 in the light most favorable to [plaintiff], a constitutional

 right was violated and that . . . right was clearly established

 at the time of the violation”) (citing Scott v. Harris, 550

 U.S. 372, 377 (2007)).

 IV.   Analysis

       A.     Defendants’ Statement of Undisputed Material Facts

       Defendants argue that, because Wallace did not file a

 response to their Statement of Undisputed Material Facts, the

 Court      should     consider      the   facts    Defendants   assert     to    be

 “admitted by operation of law” for the purpose of deciding the

 Motion for Summary Judgment.              (See ECF No. 59 at 1-3.)

       Under the Local Rules of this District, a party opposing a

 motion for summary judgment “must respond to each fact set

 forth by the movant by either: (1) agreeing that the fact is

 undisputed; (2) agreeing that the fact is undisputed for the

 purpose of ruling on the motion for summary judgment only; or

 (3) demonstrating that the fact is disputed.                    Each disputed

 fact must be supported by specific citation to the record.”                      LR

 56.1(b).      A party’s “[f]ailure to respond to a moving party’s

 statement     of    material     facts     . . .   shall   indicate      that   the

 asserted      facts     are   not     disputed     for   purposes   of    summary

 judgment.”     Id. 56.1(d).

       Pro se litigants such as Wallace are not excused from the

 requirements of the Federal Rules of Civil Procedure or the

                                            8
Case 2:17-cv-02269-SHM-tmp Document 60 Filed 07/23/20 Page 9 of 20         PageID 382



 local rules.       See Wells v. Brown, 891 F.2d 591, 594 (6th Cir.

 1989).       However, pro se litigants are entitled to some leniency

 in complying with formal procedures.            Cf. Haines v. Kerner, 404

 U.S. 519, 520-21 (1972) (pro se complaints are held “to less

 stringent standards than formal pleadings drafted by lawyers”).

 “[D]istrict courts may liberally construe the federal and local

 rules for pro se litigants[.]”               Greer v. Home Realty Co. of

 Memphis Inc., No. 2:07-cv-2639, 2010 WL 6512339, at *2 (W.D.

 Tenn. July 12, 2010) (quoting Whitfield v. Snyder, 263 F. App’x

 518, 521 (7th Cir. 2008)).

        Wallace did not file a response to Defendants’ Statement

 of Undisputed Material Facts.              In his unsworn response to the

 Motion for Summary Judgment, Wallace did not and could not

 present       competent   summary   judgment        evidence    contradicting

 Defendants’ asserted facts.         In his declaration, signed under

 penalty of perjury, Wallace conclusorily states that he “did

 not resist or threaten the officers in any fashion” during his

 arrest, but does not make particular factual assertions about

 Defendants’ use of force during his arrest.              (See ECF No. 57 at

 2-5.)     In his supporting memorandum, Wallace submits a detailed

 description of the events of his arrest that conflicts with

 some    of    Defendants’   asserted       facts.     (See     id.   at   8-11.)

 Wallace’s memorandum is unsworn and is not competent summary

 judgment evidence.        See Viergutz v. Lucent Techs., Inc., 375 F.

                                        9
Case 2:17-cv-02269-SHM-tmp Document 60 Filed 07/23/20 Page 10 of 20     PageID 383



 App’x 482, 485 (6th Cir. 2010) (pro se litigants are “obligated

 at the summary judgment phase to ‘identify specific facts that

 can be established by admissible evidence, which demonstrate a

 genuine issue for trial’”) (quoting Amimi v. Oberlin Coll., 440

 F.3d 350, 357 (6th Cir. 2006)); King v. UT Med. Grp., Inc., No.

 09-cv-2080, 2011 WL 13269768, at *3 (W.D. Tenn. Mar. 3, 2011)

 (“The Court cannot consider any factual assertions that are

 made in legal memoranda or that are not sworn to under penalty

 of perjury.”) (citing Dole v. Elliott Travel & Tours, Inc., 942

 F.2d 962, 968-69 (6th Cir. 1991)).

       Wallace’s Second Amended Complaint is verified.              (See ECF

 No. 12 at 1.)      Wallace declares under penalty of perjury that

 the contents of Second Amended Complaint are true and correct,

 and dates that declaration.           (See id.); see also Williams v.

 Browman,    981   F.2d   901,   904   (6th   Cir.   1992)   (in   28   U.S.C.

 § 1746, “[t]he United States Code specifically provides for

 verification of unsworn complaints, thereby allowing pro se

 [parties] to controvert sworn affidavits and place into issue

 material facts”).

       A “verified complaint [] carries the same weight as would

 an affidavit for the purposes of summary judgment.”               El Bey v.

 Roop, 530 F.3d 407, 414 (6th Cir. 2008) (citing Lavado v.

 Keohane, 992 F.2d 601, 605 (6th Cir. 1993)).            Wallace does not

 cite the Second Amended Complaint in his opposition to the

                                       10
Case 2:17-cv-02269-SHM-tmp Document 60 Filed 07/23/20 Page 11 of 20                      PageID 384



 Motion for Summary Judgment.               “But courts should consider the

 allegations in a pro se prisoner’s verified complaints (which

 are effectively affidavits) before entering judgment against

 him,    even   if    the    prisoner      fails      to    cite       that     evidence     in

 response to a motion for summary judgment.”                            Miller v. Jones,

 483 F. App’x 202, 203 (6th Cir. 2012).                         In his Second Amended

 Complaint,     Wallace,          under    penalty         of    perjury,        submits       a

 detailed description of the events of his arrest that conflicts

 with some of Defendants’ asserted facts.                        (See ECF No. 12-3 at

 1-7.)

        Wallace’s     papers       are    not    always         in    the     correct    form.

 Given his pro se status, the Court will excuse the technical

 deficiencies        in     his    response      to    the           Motion    for   Summary

 Judgment.      See LR 1.1(e) (“[T]he Court may deviate from any

 provision of any Local Rules of this Court, when appropriate

 for the needs of the case and the administration of justice.”).

 There is competent summary judgment evidence in the record

 establishing genuine disputes of material fact.                                  The Court

 considers Defendants’ asserted facts to be undisputed except

 where    contradicted        by   Wallace’s       factual           description        of   the

 events of his arrest as set out in the verified Second Amended

 Complaint.




                                            11
Case 2:17-cv-02269-SHM-tmp Document 60 Filed 07/23/20 Page 12 of 20   PageID 385



        B.      Genuine Disputes of Material Fact

        The parties put forward conflicting accounts of Wallace’s

 arrest.     Wallace asserts in the Second Amended Complaint that,

 after Brown ordered him to stop running, he “complied with

 Officer C. Brown’s instructions by stopping, lifting both of my

 hands in the air above my head[,] and surrender[ing] to his

 command”; that Brown struck Wallace in the face several times

 with his fist and put Wallace in a headlock; that Smith punched

 Wallace in the side and back and placed him in handcuffs; and

 that, while Wallace was handcuffed, Brown and Smith struck him

 several more times before placing him in their squad car.             (ECF

 No. 12-3 at 1-3.)

        Defendants assert that Brown ordered Wallace to get on the

 ground; that Wallace refused to comply; that Brown hit Wallace

 several times with his fist, put Wallace in a headlock, and

 tackled him to the ground; and that, once Wallace was on the

 ground, Brown and Smith arrested Wallace.           (ECF No. 54-2 ¶¶ 13-

 15.)    Except for Brown’s strikes while taking Wallace to the

 ground, Defendants do not assert that they hit Wallace before

 or after he was handcuffed.          (See id.)

        Brown    and   Smith   have   submitted   declarations   supporting

 their factual assertions.            (See ECF No. 54-3; ECF No. 54-4.)

 In the verified Second Amended Complaint, Wallace has provided

 support for his factual assertions.          (See ECF No. 12-3 at 1-7.)

                                        12
Case 2:17-cv-02269-SHM-tmp Document 60 Filed 07/23/20 Page 13 of 20                    PageID 386



 No other evidence has been submitted by either side.                               It does

 not appear that any depositions were taken in this case.                                   No

 other documentary or witness evidence has been offered.

       Given     the    evidence      provided,        a    reasonable        juror    could

 believe    either      Wallace’s      or    Defendants’         description          of   the

 events of Wallace’s arrest.                None of the declarations provided

 is conclusive evidence of what took place.                         “Any credibility

 determination         made   between       the   officers’       and     [plaintiff’s]

 version    of    events      is   inappropriate           for   summary         judgment.”

 Tarver v. City of Edna, 410 F.3d 745, 752-54 (5th Cir. 2005)

 (affirming       in   relevant       part    denial        of   motion       for   summary

 judgment    in    § 1983      case    involving           allegation       of    excessive

 force); see also Madewell v. Roberts, 909 F.2d 1203, 1206 (8th

 Cir. 1990) (where a “district court could resolve [a factual]

 dispute only by deciding to believe [defendant’s] affidavit

 rather    than    plaintiffs’        affidavits,           []   such   a     credibility

 determination         is   inappropriate         in   ruling      on     a    motion      for

 summary judgment”).

       Taking the facts in the light most favorable to Wallace,

 the following is what happened after Brown ordered Wallace to

 stop running: Wallace stopped and lifted both of his hands in

 the air; Brown struck Wallace in the face several times with

 his fist and put Wallace in a headlock; Smith punched Wallace

 in the side and back and placed him in handcuffs; and, while

                                             13
Case 2:17-cv-02269-SHM-tmp Document 60 Filed 07/23/20 Page 14 of 20              PageID 387



 Wallace was handcuffed, Brown and Smith struck him several more

 times.      That is sufficient to avoid summary judgment.

       C.     Qualified Immunity

       Qualified      immunity      will    shield     Defendants        from     civil

 liability      under     § 1983    unless:     (1)    they     violated        one    of

 Wallace’s constitutional rights; and (2) that right was clearly

 established at the time.           See Cahoo, 912 F.3d at 897.

              1.     Constitutional Right

       Wallace      contends      that    Defendants     used    excessive        force

 while arresting him on August 4, 2016.                  (See ECF No. 12-2 at

 15-22; ECF No. 12-4 at 9, 19.)                 Excessive force claims are

 analyzed under the Fourth Amendment’s reasonableness standard.

 See Graham v. Connor, 490 U.S. 386, 394-95 (1989).                       “[W]hether

 the force used to effect a particular seizure is ‘reasonable’

 . . . requires a careful balancing of ‘the nature and quality

 of    the    intrusion      on     the    individual’s         Fourth     Amendment

 interests’ against the countervailing governmental interests at

 stake.”      Id. at 396 (quoting Tennessee v. Garner, 471 U.S. 1, 8

 (1985)).      Although reasonableness is ultimately based on the

 totality      of   the    circumstances,        three     factors       guide        the

 analysis: (1) the severity of the crime at issue; (2) whether

 the suspect poses an immediate threat to the safety of the

 officer or others; and (3) whether the suspect is actively

 resisting arrest or attempting to evade arrest by flight.                            Id.

                                           14
Case 2:17-cv-02269-SHM-tmp Document 60 Filed 07/23/20 Page 15 of 20   PageID 388



 The   reasonableness     of   the   force   must   be   judged    from   the

 perspective of a reasonable officer on the scene, not “with the

 20/20 vision of hindsight.”         Id.

       When officers use force multiple times, the Sixth Circuit

 has found it appropriate to divide the incident into segments

 and to analyze each use of force on its own terms.               See Harris

 v. City of Circleville, 583 F.3d 356, 365 (6th Cir. 2009).

 Wallace contends that Defendants used excessive force at two

 distinct points: (1) when subduing Wallace and taking him to

 the ground, and (2) after Wallace was handcuffed.           (See ECF No.

 12-3 at 1-3.)

       First, Defendants’ use of force when subduing Wallace and

 taking him to the ground.            Both parties agree that Wallace

 initially evaded arrest by running away from Brown and Smith.

 (See ECF No. 54-2 ¶¶ 5-12; ECF No. 12-3 at 1.)               However, in

 Wallace’s telling, he had stopped running, raised both his

 hands, and surrendered before Brown struck him in the face and

 put him in a headlock and Smith punched him in the side and

 back.    (See ECF No. 12-3 at 1-3.)

       A reasonable jury could find that Defendants’ use of force

 in subduing Wallace and taking him to the ground was excessive.

 Under the Fourth Amendment, “once the detainee ceases to pose a

 threat to the safety of the officers or others, the legitimate

 government interest in the application of significant force

                                      15
Case 2:17-cv-02269-SHM-tmp Document 60 Filed 07/23/20 Page 16 of 20                        PageID 389



 dissipates.”          Morrison v. Bd. of Trs. of Green Twp., 583 F.3d

 394, 404-05 (6th Cir. 2009).                        The Sixth Circuit has “held

 repeatedly that the use of force after a suspect has been

 incapacitated or neutralized is excessive as a matter of law.”

 Baker v. City of Hamilton, 471 F.3d 601, 607 (6th Cir. 2006)

 (collecting cases and finding genuine dispute of material fact

 about    whether       officer       used    excessive         force      when      he    struck

 defendant’s       head        and     knee     after          defendant       had        stopped

 attempting       to     evade       arrest    and       had    raised        his    hands     in

 surrender).

        Second,        Defendants’       use        of   force        after    Wallace        was

 handcuffed.           Provided Wallace was not continuing to resist

 Defendants, any use of force after he was handcuffed would be

 excessive.             “‘Gratuitous           violence’             inflicted        upon    an

 incapacitated detainee constitutes an excessive use of force,

 even     when     the     injuries          suffered          are     not     substantial.”

 Morrison,       583    F.3d     at    404-07       (finding         genuine        dispute   of

 material fact about whether officer used excessive force when

 he pushed defendant’s face into the ground while defendant was

 handcuffed      and     prone);       see    also       Pigram       ex   rel.      Pigram   v.

 Chaudoin, 199 F. App’x 509, 512-14 (6th Cir. 2006) (finding

 genuine dispute of material fact about whether officer used

 excessive force when he slapped handcuffed plaintiff in the

 face).

                                               16
Case 2:17-cv-02269-SHM-tmp Document 60 Filed 07/23/20 Page 17 of 20                 PageID 390



       Taking the facts in the light most favorable to Wallace, a

 reasonable jury could find that Defendants’ use of force while

 arresting Wallace was excessive under the Fourth Amendment.

 Wallace has established genuine disputes of material fact about

 whether Defendants violated his constitutional rights.

              2.        Clearly Established

       For    a    constitutional        right       to   be    clearly     established,

 precedent at the time of the alleged misconduct “must have

 placed      the       . . .    constitutional         question      beyond     debate.”

 Kisela v. Hughes, 138 S. Ct. 1148, 1152 (2018) (per curiam)

 (quoting White v. Pauly, 137 S. Ct. 548, 551 (2017)).                                That

 precedent must be a case of “controlling authority or a robust

 consensus        of    cases   of    persuasive       authority.”          Plumhoff    v.

 Rickard,     572       U.S.    765,    780        (2014)      (quotation     marks    and

 citations omitted).             There need not be a case “directly on

 point,” Kisela, 138 S. Ct. at 1152, but the contours of the

 violated right must have been “sufficiently definite that any

 reasonable        official      in    the     defendant’s        shoes     would     have

 understood that he was violating it,” Plumhoff, 572 U.S. at

 778-79.

       Clearly established law may not be defined at a high level

 of generality.            See Kisela, 138 S. Ct. at 1152.                     Precedent

 showing that the law was clearly established must be factually

 specific.         See id. at 1152-53.               That is especially true in

                                              17
Case 2:17-cv-02269-SHM-tmp Document 60 Filed 07/23/20 Page 18 of 20            PageID 391



 excessive force cases, where “the result depends very much on

 the facts of each case.”                Id. at 1153 (quoting Mullenix v.

 Luna, 136 S. Ct. 305, 309 (2015) (per curiam)).                         “[P]olice

 officers are entitled to qualified immunity unless existing

 precedent ‘squarely governs’ the specific facts at issue.”                      Id.

        Factually similar controlling precedents that existed at

 the time of Wallace’s arrest squarely govern this case.                             In

 Baker,      the    Sixth   Circuit      held    that   an    officer   violated     a

 defendant’s clearly established constitutional right when he

 struck the defendant on the head and knee with a baton after

 the defendant had emerged from some bushes “with his hands

 straight up in the ‘surrender’ position.”                    471 F.3d at 607-08.

 In Baker, as here, the defendant was not handcuffed at the time

 he surrendered and had previously been evading arrest.                       See id.

 The Court held that the officer’s strikes to the defendant’s

 head   and        knee   after    the   defendant      had   surrendered      was   a

 violation of the defendant’s clearly established “right to be

 free from gratuitous strikes to his body.”                     Id. at 608.     Under

 Baker, Defendants’ use of force in subduing Wallace and taking

 him the ground after Wallace had surrendered was a violation of

 a clearly established constitutional right.

        In    Morrison,      the    Sixth   Circuit      held    that   an    officer

 violated a defendant’s clearly established constitutional right

 when he pushed the defendant’s face into the ground while she

                                            18
Case 2:17-cv-02269-SHM-tmp Document 60 Filed 07/23/20 Page 19 of 20    PageID 392



 was handcuffed and prone.       583 F.3d at 404-08.      The Court held

 that   it   was   “obvious”   that   an   officer   “could   not     push   a

 handcuffed detainee’s face into the ground when there lacked a

 genuine threat to the safety of the officers or others.”                Id.

 at 408 (citing Phelps v. Coy, 286 F.3d 295, 301 (6th Cir.

 2002)).     Collecting other Sixth Circuit cases, the Court said,

 “[i]n this Circuit, the law is clearly established that an

 officer may not use additional gratuitous force once a suspect

 has been neutralized.”        Id. (quoting Alkhateeb v. Charter Twp.

 of Waterford, 190 F. App’x 443, 452 (6th Cir. 2006)).                 Under

 Morrison, Defendants’ use of force in striking Wallace after he

 had been handcuffed and had ceased to resist was a violation of

 a clearly established constitutional right.

        Taking the facts in the light most favorable to Wallace,

 Defendants     violated    Wallace’s      clearly   established      Fourth

 Amendment right to be free from excessive force.              Defendants

 are not entitled to qualified immunity.         The Motion for Summary

 Judgment is DENIED.

 V.     Conclusion

        For the foregoing reasons, the Motion for Summary Judgment

 is DENIED.




                                      19
Case 2:17-cv-02269-SHM-tmp Document 60 Filed 07/23/20 Page 20 of 20   PageID 393



 So ordered this 23rd day of July, 2020.



                                    /s/ Samuel H. Mays, Jr.
                                   SAMUEL H. MAYS, JR.
                                   UNITED STATES DISTRICT JUDGE




                                     20
